Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “processing unit”,  in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandholm et al. (US 20160220200 A1).
Regarding claim 16, Sandholm et al. discloses a method for analyzing a real dental situation of a patient, the method comprising the following successive steps:
a) at a reference instant, generation of a reference model digitally modeling at least one arch of the patient (Three-dimensional or two-dimensional digital renderings captured by the various scanning platforms and/or imaging devices are stored on the memory 103 for analysis and manipulation. Depending on the imaging modality, these digital renderings can include 2- dimensional or 3-dimensional geometrical data as well as other information including, for example, color, shade, and texture of the dental imaging scans, para. 0017; and see at least figures 1 and 3.);
b) modification of the reference model (perform manipulation of dental imaging data captured by the connected dental scanning platforms, para. 0019);
c) at the updated instant, acquisition of said updated image, representing a real dental scene as observed by an operator (provide a comparison of the predicted model to the current position of the patient's oral structure, para. 0042);
d) search, by observation of the modified reference model, for a reference image presenting a maximum match with the updated image (system 100 is designed to overlay multiple scans (i.e., stored 3D renderings) to automatically display changes. This overlaid display mechanism automatically provides for screening of possible problems, supporting diagnosis, and communicating status/changes with the patient. The system 100 demonstrates changes in tooth form (i.e., tooth wear, decay of enamel, chipping, loss of restorations, etc.) as well as changes in tooth position in relation to each other, para. 0021), then determination, as a function of the representation of the real dental scene on the updated image and the reference image, of the virtual dental scene the system can overlay the predicted model onto the current 3D digital model of the patient's teeth to visually depict differences in tooth position between the two models (e.g., as shown in FIG. 5). The system 100 can also use the color-coding technique of FIGS. 6A and 6B to quantitatively display tooth movement characteristics.;
e) presentation of the virtual dental scene in transparent mode and overlaid on the real dental scene (see figure 5), or
display of the updated image on a screen and presentation of the virtual dental scene overlaid with the representation of the real dental scene on the updated image displayed on the screen, in transparent mode or not on said representation.
Regarding claim 17, Sandholm et al. discloses the method as claimed in claim 16, wherein, in the step e), the virtual dental scene is presented on a screen through which the real dental scene is visible (see figure 5) or is projected onto the real dental scene.
Regarding claim 18, Sandholm et al. discloses the method as claimed in claim 16, wherein the virtual dental scene represents, at least partly, the real dental scene as it should appear at the updated instant according to a simulation (system 100 also simulates future changes based on previously captured and stored data (step 213) and displays these predicted renderings to the user on the display (step 215). For example, if the system detects a change in a patient's tooth position between a current visit and a previous visit, the system can predict the patient's hypothetical tooth position at a future point in time, para. 0034).
Regarding claim 19, Sandholm et al. discloses the method as claimed in claim 18, wherein, in the step a), the reference model is generated by scanning an arch of the patient or a physical model of said arch, or by choosing a generic arch model in a generic model base, then by distorting said generic model as a function of measurements or of observations made on the patient (system 100 determines a magnitude and direction of change in tooth position over time (step 701) and calculates an extrapolated or otherwise estimated future position of the tooth based on the measured change (step 703). Once a predicted position of a tooth is determined, the system 100 adds the predicted tooth position to a new predicted model rendering of the patient's oral cavity. If more teeth remain to be analyzed (step 705), the system moves to the next tooth (step 707) and continues to predict future tooth positioning on a tooth-by-tooth basis, para. 0035).
Regarding claim 20, Sandholm et al. discloses the method as claimed in claim 18, wherein, in the step b), the reference model is modified to simulate the effect of a dental treatment between the reference instant and the updated instant (the predictive modeling can be used to evaluate the effectiveness of various forms of dental treatment. For example, if corrective braces have been installed on a patient's teeth, the system can be used to generate a predictive model of what the patient's teeth should look like at a scheduled appointment. If the patient's actual tooth position does not appropriately match the predicted tooth position, the dentist can modify the prescribed therapy accordingly (e.g., tension adjustment of the braces), para. 0045).
Regarding claim 21, Sandholm et al. discloses the method as claimed in claim 16, wherein the virtual dental scene comprises 
- the representation of one or more physical elements of the real dental scene modeled by the reference model (system 100 is equipped to provide a plurality of different viewing mechanisms that can be selected by the user/operator. For example, FIG. 6A shows the second 3D digital rendering (from FIG. 4) with the braces removed. Instead of overlaying the second rendering and the first rendering, the movement in tooth position is quantitatively illustrated by color coding. The molars 601 have undergone relatively little movement since the braces were installed and, therefore, are illustrated in a first color (e.g., green). In contrast, the front incisors have undergone more substantial movement and are, therefore, illustrated in a second, different color (e.g., blue or red), para. 0030), and/or
- the representation of one or more physical elements of the real dental scene not modeled by the reference model, and/or
- the representation of one or more physical elements which are not in the real dental scene and/or, which are not in the reference model, and/or
- an indicator which does not represent a physical element.
Regarding claim 22, Sandholm et al. discloses the method as claimed in claim 16, wherein the nature and/or the location and/or the appearance of an element of the virtual dental scene is determined as a function:
- of the reference image, and/or
- of differences between the updated image and the reference image, and/or
- of the distance to another element of the virtual dental scene and/or of a pursued
objective (To evaluate changes in gum line position, the distance from crown tip to gum line is measured for both a current model and an earlier model at different locations (e.g., buccal and lingual). The differences can be visualized by overlaying one model over the other and by selectively toggling between the two models. Quantitatively, the differences can be shown numerically or by a “heat map” display, para. 0050).
	Regarding claim 23, Sandholm et al. discloses the method as claimed in claim 16, wherein the nature and/or the location and/or the appearance of elements of the virtual dental scene are determined as a function of the nature and/or of the location and/or of the appearance of elements displayed in prior virtual dental scenes, and/or as a function of the time interval with said prior virtual dental scenes, and/or as a function of differences between the updated images of successive cycles c)-e) (This predictive modeling can be used by the dentist to demonstrate the predicted effect of certain forms of treatment and the effect of continuing other forms of oral care. For example, if clinically-significant negative changes due to poor oral hygiene are detected in a patient, the predicted modeling can be used by the dentist to demonstrate the effect of continued poor oral hygiene (e.g., “If you don't start brushing and flossing better, this is what your tooth color will look like next year and your gum line will have escaped further by 2 mm.”). Similarly, predictive modeling can be used demonstrate the need for corrective orthodontic treatment (e.g., “If we don't do the corrective orthodontic treatment now, your teeth will be in this position in two years. Therefore, it is better to do the treatment now than to wait and perform it later.”). Furthermore, the predictive modeling can be used to demonstrate the anticipated effect of dental treatments. For example, a dentist can use the system to compare the patient's current tooth position to the expected tooth position after having corrective braces installed, para. 0043).
Regarding claim 24, Sandholm et al. discloses the method as claimed in claim 16, wherein the virtual dental scene comprises information on
- differences between the updated image and the reference image (para. 0027), and/or
- differences between the reference model and the real dental scene, and/or
- a target location, notably for a tool or an orthodontic appliance or a decorative
Item (patient's left front incisor has moved from a first position 501A to a second position 501B as a result of the corrective treatment implemented by the braces. Similarly, the patient's right front incisor has moved from a first position 503A to a second position 503B since the braces were installed, para. 0027).
Regarding claim 25, Sandholm et al. discloses the method as claimed in claim 16, wherein a step c) is repeated less than 5 seconds after the step e) (Examiner articulates that there is nothing that precludes the system from performing a repeat of step c within 5 seconds.).
Regarding claim 26, Sandholm et al. discloses the method as claimed in claim 16, wherein, after the step e), an orthodontic appliance is modified and/or the arch is adjusted and/or an item is positioned according to the presentation of the virtual dental scene on the real dental scene ( If the patient's actual tooth position does not appropriately match the predicted tooth position, the dentist can modify the prescribed therapy accordingly (e.g., adjusting the tension in the braces), para. 0045).

Allowable Subject Matter
Claims 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Sachdeva et al. (US 20040197727 A1) discloses an effective, computer-based, integrated and interactive orthodontic treatment planning system that provides the necessary tools to allow the orthodontist to quickly and efficiently design a treatment plan for a patient. The present invention also provides a treatment planning system in which the orthodontist-derived parameters for the treatment can be translated into a design of the treatment. The preferred embodiment integrates 2D and 3D images to drive effective treatment planning. Intelligence is built into the system whereby predefined therapeutic strategies, such as extraction, interproximal reduction, distal movement of molars, can have associated value sets predefined by the clinician that are used to drive the appropriate set-up automatically. Such predefined therapeutic strategies could be entered via convenient user interface tools, such as by templates. The treatment design as described herein also allows for real-time communication of the treatment plan to occur with the patient, or transmitted over a communications link and shared with a colleague or remote appliance manufacturing facility. Alternatively, the treatment planning can be performed remotely and a digital treatment plan sent to the orthodontist for review, interactive modification, or approval.
Matov et al. (US 20180055600 A1) discloses systems and methods to generate modified, overcorrected positions for a set of appliances such as polymeric shell appliances. An “achievement matrix” may be generated by data analysis of past treated cases to generate the modified, overcorrected positions. Alternatively or in combination, a “force moment matrix” may be generated by measuring the force and moment from the discrepancy of a particular polymeric shell appliance from the teeth of a subject. Alternatively or in combination, a rotational component may be added to the pure translation movement of a particular polymeric shell appliance to compensate for the tipping effect while moving teeth.
However, the closest prior art of record, does not disclose “a device in which
- the camera is configured so as to acquire a succession of updated images of the real dental scene observed by an operator wearing the glasses and transmit said updated images to the processing unit;
- the processing unit is configured to:
- search, for each updated image received from the camera, by observation
of the reference model, for a reference image presenting a maximum
match with said updated image,
- determine, as a function of the reference image, a virtual dental scene, and
- transmit said virtual dental scene to the presentation means;
- the presentation means are configured to show the virtual dental scene in
transparent mode on the real dental scene according to a presentation
dependent on the reference image." (in combination with the other claimed limitations and/or features), as claimed in independent claim 27.
Dependent claims 28 and 29 are allowable as they depend from an allowable base independent claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677